900 F.2d 254Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Rudolph PRUITT, Plaintiff-Appellant,v.RAYMOND PETRASKA;  ALAN FRIDAY;  MARY DARLENE CHARLESSTARNES;  CALVIN HAMRICK, Defendants-Appellees.
No. 89-7688.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1989.Decided March 16, 1990.

Appeal from the United States District Court for the Western District of North Carolina at Charlotte.  James B. McMillan, Senior District Judge.  (C/A No. 88-155-C-M).
Robert Rudolph Pruitt, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, for appellees.
W.D.N.C.
VACATED AND REMANDED.
Before SPROUSE, Circuit Judge, and HARRISON L. WINTER and BUTZNER, Senior Circuit Judges.
PER CURIAM:


1
Robert Rudolph Pruitt appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  The district court offered alternative grounds for dismissal.  We agree that Pruitt must exhaust state remedies before his claims can be considered under Sec. 1983, because his claims call into question the validity of his conviction.   See Leonard v. Hammond, 804 F.2d 838 (4th Cir.1986);  Hamlin v. Warren, 664 F.2d 29 (4th Cir.1981), cert. denied, 455 U.S. 911 (1982).  To avoid the possible expiration of the statute of limitations, however, we remand in order that the district court may stay the proceedings pending Pruitt's exhaustion of his state remedies.    See Hamlin v. Warren, supra.    We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED